Citation Nr: 0328689	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-13 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas (TX), that denied, in pertinent part, the 
veteran's claim of entitlement to service connection for 
obstructive sleep apnea.  The veteran perfected a timely 
appeal of this determination.  A Travel Board hearing was 
held before the undersigned Veterans Law Judge in May 2003.


FINDING OF FACT

The medical evidence is in relative equipoise as to whether 
the veteran's obstructive sleep apnea was related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
obstructive sleep apnea was incurred in service.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).
 
The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to service connection for obstructive sleep 
apnea.  In a letter dated in April 2001, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, and what records the veteran was expected to provide 
in support of his claim.  A detailed review of this letter 
indicates that it may potentially violate the recent decision 
in Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  Given the favorable decision below on the 
veteran's claim of entitlement to service connection for 
obstructive sleep apnea, however, the Board concludes that 
the veteran is not prejudiced by the language found in this 
letter.  

The veteran and his representative also were provided with a 
copy of the appealed rating decision and a statement of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claim and the 
requirement to submit medical evidence that established 
entitlement to service connection for obstructive sleep 
apnea.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the veteran's behalf.  Further, VA advised the veteran and 
his representative in letters dated in October 2002 and April 
2003 that the veteran was being scheduled for a Travel Board 
hearing at the RO in May 2003.  Thus, the Board observes that 
all of the aforementioned correspondences informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in order to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
and given the favorable decision below, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim of entitlement to service 
connection for obstructive sleep apnea poses no risk of 
prejudice to the veteran.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records reveals 
that he reported no pertinent medical history at the time of 
his enlistment physical examination in January 1979.  
Clinical evaluation of the veteran revealed no pertinent 
results, and the veteran was found qualified for enlistment.

On a periodic physical examination in March 1986, it was 
noted that the veteran denied any significant medical or 
surgical history since his January 1979 enlistment physical 
examination.  It also was noted that a review of the 
veteran's service medical records did not indicate any 
significant medical or surgical history since his enlistment 
physical examination.  Clinical evaluation of the veteran 
revealed no pertinent results, and the veteran was found 
qualified for retention.

A detailed review of the veteran's service medical records 
reveals that they are entirely negative for any complaints of 
obstructive sleep apnea.  

A review of the veteran's separation physical examination in 
May 1999 indicates that he reported no pertinent medical 
history at the time of this examination.  The health care 
provider who conducted the veteran's separation physical 
examination provided no pertinent assessment of the veteran.

A review of the veteran's post-service outpatient treatment 
reports from R.A., M.D., Austin, TX (hereinafter, "Dr. 
R.A."), indicates that the veteran was seen by this examiner 
for sleep-related complaints in March 2001, at which time the 
veteran complained of problems with his sleep that had lasted 
for 3 weeks.  The veteran's wife stated to Dr. R.A. that the 
veteran had always been a snorer, but lately he had stopped 
breathing while asleep.  The veteran stated that it was easy 
for him to fall asleep during the day and when stopped at 
stop lights and stop signs while driving a car.  Physical 
examination of the veteran revealed no pertinent results.  
The assessment was that the veteran should undergo a sleep 
study.

The veteran filed a claim of entitlement to service 
connection for obstructive sleep apnea in June 2001, at which 
time he requested that this claim be added to his previous 
claims of entitlement to service connection that had been 
filed in October 1999.  The veteran also stated that he had 
been diagnosed with sleep apnea at the Austin American Sleep 
Diagnostic Center for Advanced Medical Services, Austin, TX 
(hereinafter, "Austin Sleep Center"), and included a copy 
of the findings from this facility with his claim.

A review of the veteran's post-service outpatient treatment 
reports from the Austin American Sleep Center indicates that 
the veteran was admitted to this facility for a sleep study 
in June 2001.  On a "Patient Sleep History Questionnaire" 
completed by the veteran at the time of his sleep study, he 
stated that he "nodded off" throughout the day and had 
experienced daytime sleepiness since 1998.  The veteran also 
stated that he snored and stopped breathing while asleep, and 
then awoke with a choking sensation or feeling out of breath.  
In the Sleep Study Report prepared by the Austin Sleep Center 
following the veteran's testing, the diagnoses included 
severe obstructive sleep apnea.  

The veteran submitted a letter from J.D.H., M.D., Austin 
Neurological Clinic, Austin, TX (hereinafter, "Dr. 
J.D.H."), to the RO in January 2002 in support of his claim.  
In this letter, dated in June 2001, Dr. J.D.H. stated that 
the veteran had been referred to him by Dr. R.A. for 
evaluation of the veteran's known obstructive sleep apnea.  
The veteran reported snoring, apneic events, and daytime 
hyper-somnolence.  Dr. J.D.H. also stated that the veteran 
had excessive daytime sleepiness, memory failure, and 
possible problems with falling asleep while at work.  
Physical examination of the veteran revealed a very low set 
soft palate, a large uvula, and significant encroachment on 
the oral pharyngeal opening.  No pertinent assessment was 
provided.

In May 2002, the veteran submitted a statement in support of 
his claim to the RO in which he stated that he had severe 
sleep apnea and requested service connection for this 
disability.  The RO reasonably interpreted this statement as 
a Notice of Disagreement with the currently appealed rating 
decision.

In a statement submitted to the RO in June 2002, the veteran 
stated that his sleep apnea had begun during service.  He 
also stated that he had been assigned to recruiting stations 
during service in areas where military health care was not 
readily available.  He stated further that he had experienced 
daytime sleepiness for several years during and after 
service.  Along with this statement, the veteran attached a 
second letter from Dr. J.D.H. in support of his claim.  In 
this letter, dated in January 2002, Dr. J.D.H. stated that 
the veteran suffered from severe obstructive sleep apnea.  
Dr. J.D.H. also stated that, based upon the veteran's 
history, clinical examination, and his response to 
appropriate treatment, the veteran's severe obstructive sleep 
apnea had its onset at least 10 to 15 years earlier.

On a VA Form 9 dated in August 2002, the veteran limited the 
issues on appeal to his claim of entitlement to service 
connection for obstructive sleep apnea.  He strongly 
disagreed with the RO's conclusion in the currently appealed 
rating decision that his sleep apnea was not manifest during 
service or within 1 year of his separation from service.  The 
veteran also highlighted the statement from Dr. J.D.H. as to 
the onset of his sleep apnea 10 to 15 years earlier (or 
during the veteran's period of active service).

The veteran testified at his May 2003 Travel Board hearing 
that there were no military medical facilities available at 
any of the locations where he had been assigned as a 
recruiter during service.  The veteran also testified that he 
had seen Dr. J.D.H. for a sleep study and that this examiner 
had provided an onset date for his obstructive sleep apnea.  
Additionally, the veteran submitted a letter from Dr. J.D.H. 
at his Travel Board hearing in which this examiner stated 
that the veteran had reported a history of falling asleep 
during the day for 5 years and a history of snoring that had 
begun 10 years prior to his diagnosing the veteran's 
obstructive sleep apnea.  Dr. J.D.H. concluded in this letter 
that, because apnea was a progressive disorder, it was likely 
that the onset of the veteran's obstructive sleep apnea had 
preceded his symptoms.  The veteran waived RO jurisdiction 
over this evidence at his Travel Board hearing.


Analysis

The veteran and his service representative essentially 
contend on appeal that he is entitled to service connection 
for obstructive sleep apnea.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Under 38 U.S.C.A. § 5107(b), where 
there is an approximate balance of positive and negative 
evidence regarding any material issue, the Secretary is 
required to give the benefit of the doubt to the claimant.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that obstructive sleep apnea was incurred in 
service.  Initially, the Board observes that the veteran's 
service medical records are completely negative for any 
sleep-related complaints.  Further, as noted above, the 
veteran reported no pertinent history of sleep-related 
complaints at either his entrance or separation physical 
examinations.  More importantly for purposes of this 
decision, however, in letters dated in June 2001, January 
2002, and May 2003, Dr. J.D.H., the veteran's treating 
neurologist and sleep specialist, concluded that the 
veteran's obstructive sleep apnea might have begun 10 to 15 
years earlier (or during the veteran's period of active 
service).  Given the lack of service medical records 
indicating an in-service diagnosis of obstructive sleep 
apnea, and given the opposite conclusions reached by the 
veteran's private treating neurologist and sleep specialist 
concerning an in-service onset of the veteran's currently 
diagnosed obstructive sleep apnea, the Board finds that the 
medical evidence is in relative equipoise on this claim.  
Therefore, pursuant to 38 U.S.C.A. § 5107(b) (West Supp. 
2002), and acknowledging that it is required to resolve any 
reasonable doubt regarding service-connected disabilities in 
the veteran's favor under 38 C.F.R. § 3.102 (2003), the Board 
concludes that obstructive sleep apnea was incurred in 
service.  Accordingly, the veteran's claim of entitlement to 
service connection for obstructive sleep apnea is granted.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for obstructive sleep apnea 
is granted.


	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



